      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 1 of 50




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF IOWA


DAVID J. HASTINGS, on Behalf of            )
Himself and All Others Similarly Situated, )
                                           )
                     Plaintiff,            )
                                           )
      vs.                                  )   CIVIL ACTION NO.:
                                           )
PRINCIPAL LIFE INSURANCE                   )
COMPANY; BENEFITS PLANS                    )
ADMINISTRATIVE COMMITTEE:                  )
BENEFITS PLANS INVESTMENT                  )
COMMITTEE,                                 )
                                           )
                     Defendants.           )


                              CLASS ACTION COMPLAINT




{00365315}
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 2 of 50




        Plaintiff David J. Hastings, individually and as a representative of a class of similarly

situated persons, brings this action on behalf of current and former participants in the Principal

Select Savings Plan for Employees (“Plan”) and the Principal Select Savings Plan For Individual

Field (“Field Plan”) (the Plan and the Field Plan are collectively referred to as the “Plans,” and

their investment line-ups are virtually identical) against the Principal Life Insurance Company

(“Principal”); the Benefit Plans Administrative Committee and the Principal managers who were

its members (collectively, “Administrative Committee”); the Benefit Plans Investment Committee

and the Principal managers who were its members (collectively, “Investment Committee”) (“Plan

Committees” means the Administrative Committee and the Investment Committee) (collectively,

“Defendants”).

                                  NATURE OF THE ACTION

        1.      The Plans have had over $1 billion in assets since 2005. Billion-dollar plans pay an

average investment management fee of 25 basis points and median total plan fees of 30 basis points.

(A basis point is .0001 and is the industry standard unit for measuring fees.) The Plans paid

substantially more than this.

        2.      The Plan Committees decide what fees the Plans will pay and to whom. The Chief

Executive Officer of Principal appoints the Plan Committee members. The members of the Plan

Committees are Principal managers who answer to the CEO. Principal pays the salaries and

bonuses of the Plan Committee members. The Plan Committee Members are not independent of

Principal. The Plan Committees ensured that nearly all investments and vendors for the Plans were

Principal affiliates.

        3.      Principal affiliates act as the primary investment advisor for the pooled separate

accounts in which the Plans invests. Principal affiliates charge a high investment advisor fee for




{00365315}                                       1
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 3 of 50




that service. But Principal’s affiliates hire subadvisors to do the essential work of portfolio

management. Principal does, however, keep much of the investment management fees. The Plans

could go straight to the subadvisor for the same service, cutting out Principal as a middleman, and

pay less than what they pay now for the same service with millions of dollars of annual savings.

         4.      The Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq.,

requires Defendants to act solely in the interest of the Plans’ participants when making decisions

about selecting, removing, replacing, and monitoring the Plans’ investments and vendors. ERISA

also requires Defendants to minimize the Plans’ expenses. Rather than fulfilling these fiduciary

duties, described as ‘“the highest known to the law,’”1 by offering Hastings and other participants

in the Plans investment options and plan administration services at reasonable cost, Principal and

its managers on the Plan Committees chose and maintained for the Plans Principal investment

products and plan administrative services with high fees.

         5.      Defendants chose and maintained Principal investment products and plan

administration services because Principal, its subsidiaries, and its officers benefited financially

from the fees.

         6.      Defendants also breached their fiduciary duties by causing the Plans to maintain a

vendor relationship with Principal for administrative services whereby the Plans paid, directly or

indirectly, higher than reasonable fees to Principal for such services.

         7.      This is a civil enforcement action under ERISA. Plaintiff Hastings brings this action

on behalf of the Plans for losses to the Plans and for disgorgement of unlawful fees, expenses, and

profits taken by Defendants for the benefit of Principal and themselves.




1
         Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (citation omitted).


{00365315}                                        2
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 4 of 50




         8.    This class action is brought on behalf of participants and their beneficiaries in the

Plans who participated in either of the Plans from August 1, 2015 through the present (“Class

Period”).

                                 JURISDICTION AND VENUE

         9.    This Court has exclusive jurisdiction over the subject matter of this action under 29

U.S.C. §1132(e)(1) and 28 U.S.C. §1331 because it is an action under 29 U.S.C. §1132(a)(2) and

(3).

         10.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and ERISA §502(e)(1), 29 U.S.C. §1132(e)(1).

         11.   Venue is proper in this district pursuant to ERISA §502(e)(2), 29 U.S.C.

§1132(e)(2), because Defendants’ principal place of business is located in this district.

                                            PARTIES

         PLAINTIFF

         12.   Plaintiff David J. Hastings (“Hastings”) is a resident of Ankeny, Iowa. Hastings

participated in the Plan during the Class Period and invested in funds established and managed by

Principal through his account in the Plan during the Class Period.

         DEFENDANTS

         13.   Principal Life Insurance Company (“Principal”) is a life insurance, retirement plan

recordkeeping, and investment services company, and a subsidiary of Principal Financial Group

(“Principal Financial”). Principal is a fiduciary for the Plans because it established and administers

the pooled separate accounts in which the Plans invest. Principal is located in Des Moines, Iowa.

Principal, through its Chief Executive Officer, is a fiduciary within the meaning of ERISA, and

thus subject to high fiduciary standards because it appoints, monitors, and removes the members of

the Plan Committees, which run the Plans as described below.


{00365315}                                       3
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 5 of 50




         14.     Benefits Plans Administrative Committee (“Administrative Committee”) is

responsible for administering the Plans and is the named fiduciary for that purpose.              The

Administrative Committee is a fiduciary of the Plans under 29 U.S.C. §1002(21) because it

exercised discretionary authority or discretionary control respecting management of the Plans. The

Administrative Committee was responsible for selecting administrative service providers to the

Plans and thus had discretionary authority or discretionary responsibility in the administration of

the Plans and the disposition of its assets in the form of fees paid to such service-providers. The

members of the Administrative Committee are appointed by the Chief Executive Officer of

Principal. All the members of the Administrative Committee are officers or managers at Principal

or of one of its affiliates.

         15.     Benefits Plans Investment Committee (“Investment Committee”) is responsible for

investing and protecting the Plans’ assets and is the named fiduciary for those purposes. The

Investment Committee is a fiduciary of the Plans under 29 U.S.C. §1002(21) because it exercised

discretionary authority or discretionary control respecting management of the Plans and the

disposition of the Plans’ assets. The members of the Investment Committee are appointed by the

Chief Executive Officer of Principal. All the members of the Investment Committee are officers

or managers at Principal or of one of its affiliates.

                                               FACTS

         THE PLANS

         16.     The Plans are “employee pension benefit plans” within the meaning of ERISA

§3(2)(A), 29 U.S.C. §1002(2)(A).

         17.     The Plans are “defined contribution plans” within the meaning of ERISA §3(34), 29

U.S.C. §1002(34).

         18.     The Plans cover eligible employees of Principal and its subsidiaries and affiliates.


{00365315}                                         4
        Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 6 of 50




         19.   The Plans had 14,144 total participants and beneficiaries as of December 31, 2019.

         20.   The Plans had total assets valued at approximately $2.96 billion as of December 31,

2019.

         21.   The Investment Committee was responsible for selecting, evaluating, monitoring,

and maintaining the Plans’ investment options.

         22.   The Administrative Committee or the Investment Committee was responsible for

selecting, evaluating, monitoring, and maintaining the Plans’ administrative service-providers.

         23.   During the Class Period, the Plans invested in the following funds: Principal

Guaranteed Interest Fund, Principal Core Plus Bond, Principal Diversified International, Principal

Equity Income, Principal Government and High Quality Bond, Principal Inflation Protection,

Principal International Emerging Markets, Principal Large Cap Growth, Principal Large Cap

Growth I, Principal Large Cap Value, Principal Large Cap S&P 500 Index, Principal LifeTime

Strategic Income, Principal LifeTime 2010, Principal LifeTime 2015, Principal LifeTime 2020,

Principal LifeTime 2025, Principal LifeTime 2030, Principal LifeTime 2035, Principal LifeTime

2040, Principal LifeTime, 2045, Principal LifeTime 2050, Principal LifeTime 2055, Principal

LifeTime 2060, Principal Mid Cap, Principal Small Cap Growth I, Principal Small Cap S&P 600

Index, Principal Small Cap Value II, Principal U.S. Property, Principal Diversified Real Asset,

Principal Blue Chip, Principal Core Plus Bond, Principal LifeTime Hybrid Income, Principal

LifeTime Hybrid 2010, Principal LifeTime Hybrid 2015, Principal LifeTime Hybrid 2020,

Principal LifeTime Hybrid 2025, Principal Hybrid LifeTime 2030, Principal LifeTime Hybrid

2035, Principal LifeTime Hybrid 2040, Principal LifeTime Hybrid 2045, Principal LifeTime

Hybrid 2050, Principal LifeTime Hybrid 2055, Principal LifeTime Hybrid 2060, Principal

LifeTime Hybrid 2065, Principal Select Stable Value Separate Account, Principal Financial Group




{00365315}                                       5
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 7 of 50




Inc. Stock Separate Account (“Principal Stock Fund”). Except for the Principal Stock Fund, which

invested in Principal Financial common stock, all of these are pooled investment funds established

and marketed by Principal. Principal charged investment management and other fees to these funds.

The funds other than the Principal Stock Fund are collectively referred to as “Principal investment

options.”

          ALMOST ALL OF THE PLANS’ ASSETS ARE INVESTED IN PRINCIPAL
          INVESTMENT OPTIONS

          24.   With the notional exception of a so-called “brokerage window” built into the Plans

as a condition of an ERISA class action settlement the Plans entered into in 2015 (more on that to

follow below),2 the Plans invested exclusively in Principal investment options during the Class

Period.

          25.   There are many non-Principal-branded, reasonably priced and well-managed

investment options in the 401(k) plan marketplace available to the Plans. Such options include


2
        As the United States Department of Labor (“DOL”) has explained in regulatory guidance,
an ERISA-covered retirement plan and its fiduciaries cannot reduce or eliminate their ERISA duty
to monitor loyally and prudently retirement plan Designated Investment Alternatives like the
Principal funds at issue in this case simply by opening a so-called “brokerage window” for plan
participants featuring an array of investment funds managed by firms other than Principal. (See
https://www.dol.gov/agencies/ebsa/employers-and-advisers/guidance/field-assistance-bulletins/
2012-02r (“Also, fiduciaries of such plans with platforms or brokerage windows, self-directed
brokerage accounts, or similar plan arrangements that enable participants and beneficiaries to select
investments beyond those designated by the plan are still bound by ERISA section 404(a)’s
statutory duties of prudence and loyalty to participants and beneficiaries who use the platform or
the brokerage window, self-directed brokerage account, or similar plan arrangement, including
taking into account the nature and quality of services provided in connection with the platform or
the brokerage window, self-directed brokerage account, or similar plan arrangement.”) (last viewed
February 10, 2021)). See also Pfeil v. State Street Bank and Trust Co., 671 F.3d 585, 597 (6th Cir.
2012) (overruled on other grounds) (citation omitted) (“A fiduciary cannot avoid liability for
offering imprudent investments merely by including them alongside a larger menu of prudent
investment options. Much as one bad apple spoils the bunch, the fiduciary’s designation of a single
imprudent investment offered as part of an otherwise prudent menu of investment choices amounts
to a breach of fiduciary duty, both the duty to act as a prudent person would in a similar situation
with single-minded devotion to the plan participants and beneficiaries, as well as the duty to act for
the exclusive purpose of providing benefits to plan participants and beneficiaries.”).


{00365315}                                       6
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 8 of 50




registered mutual funds, exchange-traded funds, non-registered commingled funds such as bank

collective or common trusts and insurance company pooled separate accounts, and separately

managed single client funds.

         26.   No one investment management firm is good at everything. Some investment

management firms excel at fixed income investment products, others at equity investment products,

and still others at international and emerging market products.        Fiduciaries for large plans

understand this and accordingly take a “best of breed” approach in assembling menus of retirement

plan investment options for their retirement plan investors, carefully and diligently searching

among the various vendors in the retirement plan investment product market to construct a suitable

and appropriately low-cost diversified array of investment options.3

         27.   Thus, only 10% of 401(k) plans restrict their investment options to those from a

single investment management firm.4 Here, Defendants (again, with the notional exception of the

“brokerage window”) offered participants in the Plans as their retirement investment options only

Principal investment options. Fiduciaries of the Plans knew or should have known that no single

investment management firm provides best-of-class investment fund offerings across in all asset

classes.

         28.   In an industry study, only 12% of retirement plans report a plan investment option

menu consisting of 76%-100% investment funds that are affiliated with the particular retirement




3
        See Russell Investments, Seven Attributes of an Excellent Defined Contribution Plan, at 2
(Feb. 2012). Russell Investments is a retirement plan consultant and investment manager. Its
clients include Aetna, Inc., AT&T, Inc., Barclays Bank, Caterpillar, Chrysler Group LLC, Coca-
Cola Bottling Co., Delta Airlines, Inc., and Toyota Motor Pension Fund, among others. See
http://www.russell.com/US/about_russell/default.asp (last visited Jan. 25, 2021).
4
       See Deloitte Consulting LLC, Annual 401(k) Benchmarking Survey (2011) at 49, Figure
7.2 (“401(k) Survey”).


{00365315}                                      7
       Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 9 of 50




plan’s recordkeeping.5 The number of plans with a 100% proprietary line-up is even less. The

Plans are among the few with a nearly 100% line-up of investment options affiliated with the record

keeper.

          THE PLANS PAY HIGHER FEES TO PRINCIPAL THAN IS TYPICAL OF PEER
          MEGA PLANS

          29.    Institutional investors, including mega plans, that is, retirement plans with assets

over $1 billion such as the Plans, have substantial bargaining power in the market for retirement

plan investment products. It aggregates its assets under management when it bargains with portfolio

managers over the fees for managing its commingled funds (mutual funds and pooled separate

accounts) that it offers to the investing public.

          30.    A prudent and loyal fiduciary for a mega-plan uses the bargaining power of the plan

to negotiate low fees from investment managers.

          31.    The Plans have had over $1 billion in assets since 2005 and have close to $3 billion

in assets today. Defendants should have considered whether the Plans’ investments and fee

arrangements remained suitable for plans of such size and whether they should leverage the Plans’

substantial bargaining power to enter into new arrangements for investment options and other

services to the Plans.

          32.    Mega defined contribution plans commonly pay a weighted average total investment

management fee of 25 basis points.6 The Plans paid a weighted average investment management

fee significantly higher than 25 basis points in 2019. Had the Plans paid a weighted average

investment management fee of 25 basis points a year during the Class Period, they would have

saved millions in investment management fees alone.


5
          See 401(k) Survey at 49, Figure 7.3.
6
          Plansponsor, Plansponsor’s 2011 DC Survey: Points of Hue.


{00365315}                                          8
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 10 of 50




         33.   Mega plans also pay comparatively low total fees. According to a report by the

Investment Company Institute (“ICI”), the trade association for the mutual fund industry, and

BrightScope, a firm that provides fee benchmarking and other analyses of, and for, 401(k) plans,

plans with more than $1 billion in assets average total plan costs of 28 basis points, with a median

of 25 basis points.7 The Plans, however, featured weighted average total investment management

fees of 33 points in 2020.

         34.   Mega plans also tend to disfavor bundled service provider products, that is, where a

single service provider provides investment, administration, record-keeping, and other services as

part of a bundled set of services because bundled service arrangements tend to have higher fee

structures.

         35.   According to one survey, “smaller plans are more likely to pursue a bundled

approach, while larger plans opt for a fixed-dollar per head approach . . . plans with a fixed-dollar

per head fee model have lower reported recordkeeping, and trust and custody fees than the bundled

plans.”8

         36.   For example, according to the 2014 NEPC Survey, 61% of plans that use fixed dollar

arrangements have over $1 billion in assets.9

         37.   The Plans use Principal for most or all services under a bundled service arrangement.




7
       BrightScope and Investment Company Institute, The BrightScope/ICI Defined Contribution
Plan Profile: A Close Look at 401(k) Plans, at 57-58, The BrightScope/ICI Defined Contribution
Plan Profile: A Close Look at 401(k) Plans, 2017 (pdf).
8
        NEPC 2014 Defined Contribution Plan & Fee Survey: What Plan Sponsors Are Doing Now,
at 2 (“NEPC Survey”).
9
         NEPC Survey at 2.


{00365315}                                       9
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 11 of 50




         IN THE MARKETPLACE, PRINCIPAL’S PRODUCTS ARE USED ALMOST
         EXCLUSIVELY BY SMALL PLANS, NOT BILLION-DOLLAR CLIENTS LIKE
         THE PLANS HERE

         38.     A retirement plan database identified 4,467 defined contribution plans with plan

assets greater than zero listing Principal as a service provider as of 2012.

         39.     The 401(k) Survey finds that insurance companies provide recordkeeping services

for about half of plans with under $10 million in assets, but only for 7.9% of plans with assets over

$1 billion.10 Plans under $10 million pay much higher fees than plans over $1 billion.

         40.     The Plans have more than $2 billion in assets. Yet, the Defendants caused the Plans

to use Principal products and services that are more commonly used by small retirement plans.

Defendants failed to leverage the bargaining power of the Plans to reduce investment management

and other fees charged by Principal and Principal affiliates to the Plans.

         PRINCIPAL CHARGED THE PLANS UNREASONABLE INVESTMENT
         MANAGEMENT FEES

         41.     The Plans invest or invested in between 20 and 30 pooled separate accounts at times

during the Class Period (i.e., the Principal investment options). A pooled separate account is a

commingled investment fund with an investment strategy generally matching its name.

         42.     Some of the Principal investment options hold a portfolio of securities directly.

Other Principal investment options simply invest in an underlying mutual fund established and

marketed by Principal affiliates (“Principal Mutual Fund(s)”). Various investment management,

administrative, and other fees are charged to the Principal investment options and Principal Mutual

Funds.




10
         Id. at 35.


{00365315}                                       10
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 12 of 50




         A.    The Plans Paid Principal Unreasonable Investment Advisor Fees

         43.   Every Principal Fund in the Plans has an “investment advisor” (also sometimes

called an “investment manager”) and one or more “subadvisors.” Some of these arrangements

occur at the separate account level for those Principal investment options that hold securities

directly, and some at the level of the underlying Principal Mutual Fund where the Principal Fund

simply invests in such a mutual fund.

         44.   For example, the Intermediate Core-Plus Bond Separate Account identifies Principal

Global Investors as the Investment Manager or Sub-Advisor. The portfolio managers of each

Principal Fund are employed by the subadvisor. Thus, in each case, the core service of a given

Principal Fund, portfolio management, is provided by the subadvisor, not the advisor. In other

words, the subadvisor makes the decisions about which securities to buy, sell, or hold as to funds it

subadvises. These arrangements for the Plans’ investments are illustrated below in Table 1.

                                             TABLE 1

               Fund Name                        Investment Manager                Sub-Adviser
 Principal Select Stable Separate           Principal Life Insurance         Morley Capital
 Account                                    Company                          Management (Wholly
                                                                             owned subsidiary of
                                                                             Principal Financial
                                                                             Group)
 Principal Plus Bond Separate Account       Principal Life Insurance         Principal Global
                                            Company                          Investors
 Principal Government & High Quality        Principal Life Insurance         Principal Global
 Bond Separate Account                      Company                          Investors
 Principal LifeTime Hybrid Income CIT       Principal Life Insurance         Principal Global
                                            Company                          Investors
 Principal LifeTime Hybrid 2010 CIT         Principal Life Insurance         Principal Global
                                            Company                          Investors
 Principal LifeTime Hybrid 2015 CIT         Principal Life Insurance         Principal Global
                                            Company                          Investors
 Principal LifeTime Hybrid 2020 CIT         Principal Life Insurance         Principal Global
                                            Company                          Investors
 Principal LifeTime Hybrid 2025 CIT         Principal Life Insurance         Principal Global
                                            Company                          Investors


{00365315}                                      11
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 13 of 50




               Fund Name                     Investment Manager           Sub-Adviser
 Principal LifeTime Hybrid 2030 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2035 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2040 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2045 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2050 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2055 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2060 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal LifeTime Hybrid 2065 CIT      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal Equity Income Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal Large Cap Growth I Separate   Principal Life Insurance   Principal Portfolio
 Account                                 Company                    Strategies (30% of the
                                                                    fund and T Rowe Price
                                                                    and Brown Advisory
                                                                    remaining 70% of
                                                                    fund)
 Principal Large Cap S&P 500 Index       Principal Life Insurance   Principal Global
 Separate Account                        Company                    Investors
 Principal Mid Cap Separate Account      Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal Small Cap S&P 600 Index       Principal Life Insurance   Principal Global
 Separate Account                        Company                    Investors
 Principal Small Cap Value II Separate   Principal Life Insurance   Principal Portfolio
 Account                                 Company                    Strategies (30% of the
                                                                    fund and Vaughan
                                                                    Nelson, LA Capital,
                                                                    and Hochkis &Wiley
                                                                    manage remaining 70%
                                                                    of fund)
 Principal U. S. Property Separate       Principal Life Insurance   Principal Real Estate
 Account                                 Company                    Investors
 Principal Diversified Real Asset CIT    Principal Life Insurance   Principal Global
 Tier 2                                  Company                    Investors
 Principal Guaranteed Interest           Principal Life Insurance   Principal Global
                                         Company                    Investors
 Principal Inflation Protection          Principal Life Insurance   BlackRock Financial
                                         Company                    Management, Inc.,


{00365315}                                   12
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 14 of 50




              Fund Name                     Investment Manager            Sub-Adviser
                                                                    Blackrock International
                                                                    Limited (sub advisor)
 Principal International Emerging        Principal Life Insurance   Origin Asset
 Markets Separate Account                Company                    Management (Wholly
                                                                    owned subsidiary of
                                                                    Principal Financial
                                                                    Group)
 Principal Large Cap Growth Separate     Principal Life Insurance   Principal Portfolio
 Account                                 Company                    Strategies (30% of the
                                                                    fund and T Rowe Price
                                                                    and Brown Advisory
                                                                    remaining 70% of
                                                                    fund)
 Principal Large Cap Value Separate      Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime Strategic Income     Principal Life Insurance   Principal Global
 Separate Account                        Company                    Investors
 Principal LifeTime 2010 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2015 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2020 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2025 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2030 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2035 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2040 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2045 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2050 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2055 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal LifeTime 2060 Separate        Principal Life Insurance   Principal Global
 Account                                 Company                    Investors
 Principal Small Cap Growth I Separate   Principal Life Insurance   Principal Portfolio
 Account                                 Company                    Strategies (30% of the
                                                                    fund and AB, Brown
                                                                    Advisory and Emerald
                                                                    manage remaining 70%
                                                                    of the fund)


{00365315}                                   13
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 15 of 50




              Fund Name                         Investment Manager                Sub-Adviser
 Principal Diversified International        Principal Life Insurance         Principal Global
 Separate Account                           Company                          Investors
 Principal Blue Chip Separate Account       Principal Life Insurance         Principal Global
                                            Company                          Investors

         45.   As explained below, every one of the subadvisors for the Principal investment

options (or underlying Principal Mutual Fund as the case may be) offers portfolio management

services directly to institutional investors as a separately managed account (not to be confused with

a pooled separate account, which is a commingled fund offered by an insurance company multiple

investors) – in other words, a single client account. This means that the Plans’ fiduciaries could

have negotiated directly with the subadvisor to a given Principal Fund held by the Plans for

investment management matters rather than paying a Principal affiliate, Principal Global Investors.

But the Investment Committee did not do so.

         46.   Asset managers generally offer their services to an array of clients. Asset managers

often serve as subadvisors to a mutual fund or other pooled investment fund established by a third

party such as Principal Global Investors, which may or may not be affiliated with the subadvisor,

and receive a subadvisory fee for managing the portfolio. The third party in this case, Principal

Global Investors, establishes, brands, administers, and markets the fund, but does not manage the

portfolio. The asset manager also may have clients that contract with it directly for the same

investment management service, such as large institutional investors that prefer a separately

managed account, thereby cutting out the middleman and its additional fees. Although asset

managers provide the same core portfolio management service (such as managing a large cap

growth fund) to many different clients, the asset manager generally manages all of its clients’

investments under a common investment strategy as one large portfolio, using accounting entries




{00365315}                                      14
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 16 of 50




to separate the portfolio into “silos” or “sleeves” for each particular client type (mutual funds,

collective trusts, separately managed accounts, etc.).

         47.   For example, according to a Statement of Additional Information (“SAI”) (March 1,

2020) published by Principal, the Principal LargeCap Growth Fund I is sub-advised by Brown

Advisory Incorporated and T Rowe Price Associates, with the individual portfolio managers

identified as Kenneth M. Stuzin (Brown), Robert W. Sharps and David Rowlett (TRP). The Brown

Advisory SAI reveals that Mr. Stuzin has one registered investment company client with a

$1.5 billion stake in his LargeCap Growth Fund I portfolio, likely Principal’s mutual fund bearing

that name. The remaining of his 92 accounts, with a total stake of $13.2 billion in the LargeCap

Growth Fund I portfolio are almost certainly single clients – that is, separately managed accounts.

In other words, an institutional client such as a large retirement plan could go directly to Mr. Stuzin

to obtain his portfolio management service, cutting out the middleman who established and markets

the pooled funds. In fact, the vast majority of Stuzin’s accounts in this fund – 99% – are not pooled

funds but other accounts such as those of institutional investors who had the good sense to cut out

the middleman.

         48.   The average account balance for the “other” accounts managed by Stuzin is

$127 million. Thus, Stuzin will manage a single client separate account with an investment

minimum of $1.5 million in his LargeCap Growth I portfolio. One of the Plans had $61 million in

the LargeCap Growth Fund I in 2019.

         49.   The Plans could have invested with Stuzin directly, rather than through a Principal

Fund. Given the Plans’ large investment in this portfolio, the Plans’ fiduciaries could and should

have negotiated for the most favorable fee terms with Stuzin for a separately managed account.

Indeed, given Principal’s sizable investment in Stuzin’s portfolio via Principal’s registered mutual




{00365315}                                       15
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 17 of 50




fund and other pooled funds, Principal could have obtained for its Plans the most favorable terms

offered by Stuzin as part of a package deal by aggregating all of Principal’s assets under

management.

         50.   Stuzin’s fee for sub-advising the Principal LargeCap Growth Fund I is 22 basis

points. Defendants could have negotiated directly with Stuzin on behalf of the Plans for the same

portfolio management service and obtained it at the same price, or even lower, via aggregation.

         51.   Instead, Defendants chose to use Stuzin’s portfolio management service through an

investment in the Principal LargeCap Growth I Separate Account, which, in turn, invested in a

Principal Mutual Fund of the same name (ticker PLGIX). The investment management fee for the

underlying mutual fund is 39 basis points. The advisor for the mutual fund is Principal Global

Investors, a Principal affiliate. Principal Global Investors manages 30% of the fund and collects

their fee after paying Brown Advisory and T Rowe Price.

         52.   The Securities and Exchange Commission requires professional investment advisors

to file a Form ADV annually, which contains information about the investment styles, assets under

management, key officers of the firm, fees, and other information.

         53.   According to Principal’s Form ADV, each subadvisor used by PMC (except J.P.

Morgan and Neuberger Berman Fixed Income, LLC) has agreed that assets of any existing

registered investment company sponsored by Principal to which the subadvisor provides investment

advisory services and which have the same investment mandate as the fund for which the fee is

being calculated will be combined to aggregate assets for purposes of obtaining best pricing. In

other words, Principal can aggregate all its assets under management for purposes of obtaining the

best pricing from the subadvisors.




{00365315}                                     16
        Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 18 of 50




         54.   Subadvisors would readily have agreed to include the Plans in the aggregated assets

to acquire and keep Principal’s business. Thus, the Plans could have obtained the best fee terms

available to Principal had Defendants used the Plans’ assets and bargaining power to the Plans’

advantage. Defendants chose not to do so.

         55.   The same retained investment management fee is present in all of the pooled separate

accounts in which the Plans invested, as listed below in Table 2 (based on 2019 data). Every

subadvisor to these Principal investment options or underlying Principal Mutual Funds offers its

portfolio management service as a separately managed account:

                                             TABLE 2


                                        Principal            PGI Retained        PGI Percent
                                        Global     Other Sub Management          of
                                        Investors                                Management
    Principal Fund                      Management Advisor
                                                   Fee
                                                             Fee BP
                                                                                 Fee Retained
                                        Fee BP
    Principal Inflation Protection           40               8        32              80%
    Separate Account
    Principal Large Cap Growth I             68               25       43              63%
    Principal Small Cap Value II             100              40       60              60%
    Principal Small Cap Growth I             88               46       42              47%
    Principal Diversified Emerging           105              36       69              65%
    Markets

         56.   The weighted average fee for the Plans’ investments in the above-listed funds, taking

into account the amount invested in each fund, is 53 basis points. The weighted average subadvisor

fee is 19 basis points, a difference of 34 basis points. Thus, on an asset-weighted basis, the Plans

paid almost two and a half times what they would have paid had they purchased the portfolio

services of the subadvisors to the Principal Fund directly.

         57.   One of the Plans invested $410,230,217 in these Principal investment options in

2019.




{00365315}                                        17
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 19 of 50




         58.   The additional asset-weighted investment management fee paid by one of the Plans

was over $1.4 million in 2019 alone, only one year of the Class Period. Extrapolating to past years

and from the end of 2015 to the end of 2019, that Plan paid approximately $4.8 million in additional

investment management fees to Principal in connection with these pooled separate accounts during

the Class Period.

         59.   Defendants knew the Plans could have contracted directly with the subadvisors to

the Principal investment options. Principal negotiates with the subadvisors over their fee; Principal

knows the investment break points and fee schedules; and several of the subadvisors including

Edge, Origin, Morley, and PGI are Principal affiliates. Thus, Defendants knew that the investment

services they maintained for the Plans were available at a much lower cost.

         B.    The Plans Paid Additional and Unreasonable Investment Management Fees
               for Those Separate Accounts that Invested in Mutual Funds

         60.   Twelve of the Principal investment options invest or invested in underlying Principal

Mutual Funds that charge additional investment management fees to Principal. They are the

Principal Mid Cap, Principal Small Cap Growth I, Principal Small Cap S&P 600 Index, Principal

Small Cap Value II, Principal Diversified Real Asset, Principal Core Plus Bond, Principal

Diversified International, Principal Equity Income, Principal Government and High Quality Bond,

Principal International Emerging Markets, Principal Large Cap Growth, and Principal Large Cap

S&P 500 Index.

         61.   Principal charges an investment management fee to Principal investment options.

This investment management fee is in addition to the investment advisor and subadvisor fees

charged to the Principal Mutual Funds in which these 13 Principal investment options invest. But

Principal itself does not actually manage any assets in the 13 Principal investment options that

simply hold Principal Mutual Funds. The portfolio management is performed by the subadvisor to



{00365315}                                      18
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 20 of 50




the underlying mutual fund. These arrangements are set forth in Table 4 below. The LifeTime and

LifeTime Hybrid funds are comprised of Principal mutual funds, however, they do not have this

additional fee added to them.

                                            TABLE 4

             SEPARATE                2019 PLAN         2019 FEE          BASIS
             ACCOUNT                 ASSETS                              POINTS

             Lifetime 2020           $60,037,844.00    $167,685.24              28

             Lifetime 2030           $87,549,253.67    $244,971.86              28

             Lifetime 2040           $71,459,823.92    $197,517.22              28

             Lifetime 2050           $48,447,776.82    $122,762.80              25

             Principal MidCap        $260,336,099      $390,504                 15
             Growth I

             Principal SmallCap      $81,936,568       $122,905                 15
             Growth I

             Principal Small Cap     $179,341,768      $269,013                 15
             S&P 600 Index

             Principal Small Cap     $26,419,909       $39,629                  15
             Value II

             Principal Diversified   $4,678,946        $7,018                   15
             Real Asset

             Principal Core Plus     $119,949,368      $179,924                 15
             Bond

             Principal Diversified   $163,986,045      $245,979                 15
             International

             Principal Equity        $135,030,028      $202,545                 15
             Income

             Principal Government    $40,609,869       $60,915                  15
             and High Quality Bond




{00365315}                                        19
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 21 of 50




             Principal Inflation        $27,238,212         $40,857                    15
             Protection

             Principal International    $104,797,500        $157,196                   15
             Emerging Markets

             Principal Large Cap        $172,811,028        $259,217                   15
             Growth I

             Principal Large Cap        $369,516,194        $554,275                   15
             S&P 500 Index

The additional investment management fees paid by one of one of the Plans in 2019 to Principal in

connection with the 13 Principal investment options listed in Table 4 totaled approximately

$2,529,977. Extrapolating from the end of 2015 to the end of 2019, the Plan paid approximately

$8 million to $10 million in additional investment-management fees to Principal in connection with

these pooled separate accounts during the Class Period.

         RED FLAGS DURING THE CLASS PERIOD SHOULD HAVE CAUSED
         DEFENDANTS TO EVALUATE WHETHER PRINCIPAL FUNDS WERE
         SUITABLE INVESTMENTS FOR THE PLANS

         62.      Principal maintains a due diligence team that evaluates subadvisors for its pooled

funds quarterly based on investment guidelines when each subadvisor is hired. The monitoring

process involves quantitative and qualitative assessments.        According to Principal, the most

common and important form of quantitative assessment is the periodic review of historical

investment performance.            Qualitative assessments involve measuring the level of active

management risk, style/sector consistency, up market/down market performance, and attribution

analysis for sources of value-added.

         63.      Based on the subadvisor’s quantitative or qualitative score, Principal may place the

subadvisor on its internal watch list, which reflects a cautionary status that triggers a more focused

and in-depth review of the investment manager. Principal may also place a subadvisor on



{00365315}                                         20
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 22 of 50




probationary status, which is only removed once the subadvisor scores high enough on the

quantitative scoring criteria. Any subadvisor placed on the watch list or probationary status may

be removed by Principal at any time.

         64.   In Principal’s October 21, 2020 Annual Report, there were certain Funds, and certain

Subadvisors for multi-manager Funds, that had not attained during the relevant period(s) a level of

investment performance considered satisfactory by the Board. However, the Board considered the

Manager’s due diligence process for evaluating the performance of all Funds and all Subadvisors,

for which they receive regular reporting, and concluded that the Manager has in place an effective

due diligence process to monitor investment performance, to encourage remedial action and to

make changes in the Subadvisors at the appropriate time, if necessary, even though the Subadvisors

were not performing per their Advisory agreements. The Board decided to keep the Subadvisors

because “it is in the best interest of each fund.”

         65.   An article published on the 401khelpcenter.com website authored by Donald Stone,

Accredited Independent Fiduciary,11 states that ERISA fiduciaries should consider several criteria

when evaluating funds. Among other things, plans should avoid having their plan investments

comprising more than 5% of the assets in any given fund.

         66.   The Plans comprised over 6% of the assets of the Principal Diversified International

Separate Account in 2019.

         67.   The Plans comprised over 14% of the assets of the Principal Large Cap S&P 500

Separate Account in 2019.




11
       See Donald Stone, Investment Selection and Monitoring: A Practical Approach to Best
Practices,   http://www.401khelpcenter.com/401k/stone_investment_selection.html#.YBG7yeh
KhPY.


{00365315}                                           21
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 23 of 50




         68.   The Plans comprised over 6% of the assets of the Principal LargeCap Growth I

Separate Account in 2019.

         69.   The Plans comprised over 10% of the assets of the Principal Mid Cap Separate

Account in 2019.

         70.   The Plan comprised over 6% of the assets of the Principal Small Cal S&P 600 Index

Separate Account in 2019.

         71.   Despite the foregoing warning signs within the Class Period, Defendants caused the

Plans to remain invested in Principal investment options.

         PRINCIPAL FAILED TO MONITOR PRUDENTLY THE PLANS’ INVESTMENTS
         IN PROPRIETARY PRINCIPAL-BRAND INDEX FUNDS

         72.   Defendants breached their ERISA fiduciary duties by maintaining excessively

expensive and poorly performing index funds in the Plan that were managed by Principal.

         73.   An index fund is a passively managed, pooled investment product designed to mirror

the performance of a particular benchmark index. For example, S&P 500 index funds aim to track

the Standard & Poor’s 500 Index, a market capitalization-weighted index of the 500 largest publicly

traded companies in the United States. The marketplace for index funds has evolved such that for

asset classes such as large cap stocks, small cap stocks, foreign stocks, and domestic bonds, there

are generally dozens of different products available that track a benchmark index that tracks the

particular asset class. These products are not limited to the best-known index associated with the

asset class. For example, not only are there numerous products that track the S&P 500, there are

also numerous products that track the Russell 1000, another index that tracks large-cap domestic

stocks. Regardless of the benchmark index that an investor wants to track, there will generally be

several products in the marketplace from which to choose.




{00365315}                                     22
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 24 of 50




         74.   The marketplace for index funds is highly competitive, with several companies

offering index fund products that track benchmark indices with a high degree of precision while

charging very low fees.

         75.   The competitiveness of the marketplace for index funds is particularly acute within

the retirement plan segment, given that retirement plans have the unique ability (because of their

size) to invest in pooled investment vehicles such as separate accounts, which generally have lower

expenses than comparable mutual funds.

         76.   Over the past 10 years, multiple investment management companies have

distinguished themselves in the marketplace by offering highly competitive index fund products

based on several competitive advantages: a high degree of institutional expertise at indexing,

sophisticated trading platforms that minimize trading costs, and a large asset base that provides

economies of scale. As a result, these companies – which include BlackRock, BNY Mellon,

Northern Trust, State Street, and Vanguard12 – have captured a very large percentage of market

share of passively-managed assets among large plans and investors in the retirement plan segment.

         77.   Though the marketplace for index funds is very competitive, that does not mean that

the offerings are uniformly competitive. Some index funds charge fees that are five, 10, or even 20

times higher than those charged by another fund tracking the exact same index. Furthermore, a

higher level of fees does not in any way correspond to a higher quality product.

         78.   A prudent fiduciary primarily considers three interrelated factors when choosing

which index fund to use to track the chosen index. The first factor is cost. Because an index fund,


12
        BlackRock, BNY Mellon, Northern Trust, State Street and Vanguard all market their
index fund products to other, unaffiliated managers. See Terraza v. Safeway, No. 3:16-cv-03994-
JST, ECF No. 84-19 (N.D. Cal. June 22, 2017) (report from Aon Hewitt reviewing available
marketplace offerings for Safeway plan, listing BlackRock, Vanguard, State Street, Northern
Trust, and BNY Mellon as the “top 5 index managers”).


{00365315}                                     23
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 25 of 50




all things being equal, will produce returns equal to the performance of its benchmark index minus

the fees charged by the index fund, fees are a significant determinant of index fund performance.

         79.   The second factor is tracking error, which measures how far the index fund’s return

has historically deviated from the return of the benchmark index. Any type of tracking error

(whether positive or negative) is deemed undesirable because either type of variance demonstrates

that the index fund’s investments did not produce a return that mirrored that of the index, which is

the fund’s objective. However, prudent fiduciaries pay particular attention to negative tracking

error, meaning index fund performance that trails the underlying index. Prudent fiduciaries pay

particular attention to negative tracking error because while some sources of tracking error relate

to tracking failure, and can result in either outperformance or underperformance, some causes of

tracking error – cash drag, inefficient trading systems, and illiquidity – have a generally negative

effect on performance. Because chronically negative performance is worse than merely random

performance, prudent fiduciaries will seek to avoid index funds that consistently underperform their

index on a pre-fee basis, as it will tend to indicate a manager plagued by cash drag, inefficient

trading, or illiquidity. Further, because issues with trading efficiency, cash drag, and illiquidity all

relate to the amount of assets within the index fund and the skill of the managers, they tend to

replicate over time, and thus are often predictive of future underperformance.

         80.   The third factor that prudent fiduciaries will consider in evaluating an index fund

are institutional experience and assets under management. As explained by EnnisKnupp, the

investment consultant to Illinois’ State Universities Retirement System, “Years of indexing

experience and passive assets under management are important metrics to review when looking at

passive managers. Firms with large amounts of passive assets under management are able to

leverage their size and scale to more closely track the benchmark. In addition, firms that have




{00365315}                                        24
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 26 of 50




multiple indexed products tend to show more commitment (e.g., engage in a greater effort to

minimize trading costs) than firms for which indexing is a small part of their business.” 13 Thus,

in assessing a particular index strategy, a prudent fiduciary will look at each manager’s experience

managing the particular strategy and the amount of assets managed according to that strategy. 14

         81.    Taken together, in reviewing index fund managers, a prudent fiduciary will look at

fees, tracking error, performance history, the manager’s experience, and the manager’s assets under

management with the particular strategy and more broadly within the asset class.15

         82.    Further, given the competitiveness of the index fund marketplace, and the rapid

evolution of available index fund products, prudent managers of large investment portfolios that

include index fund holdings will closely monitor the cost and performance of the index funds in

their portfolio, while regularly comparing that cost and performance to the fund’s closest

competitors, making changes when warranted based on the fees, tracking error, and institutional

quality of available products.

         83.    There were numerous investment managers in the marketplace, including

BlackRock, BNY Mellon, Northern Trust, State Street, and Vanguard, that throughout the relevant

period offered products tracking the S&P 500, Mid Cap S&P 400 Index, and/or Small Cap S&P

600 indexes with a high degree of precision, while charging very low fees.

         84.    Defendants failed to adequately investigate these marketplace alternatives in

selecting and retaining funds for the Plan that tracked these indexes, choosing instead to offer



13
       Hewitt EnnisKnupp Report to Illinois State Universities Retirement System Board of
Trustees at 3 (May 27, 2010) (hereinafter “Hewitt Index Fund Report”).
14
         Hewitt Index Fund Report at 4–5.
15
      See Hewitt Index Fund Report at 2–8; Mercer Index Fund Report at 2, 5–18; Wilshire Index
Fund Report at 2, 5–8.


{00365315}                                      25
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 27 of 50




Principal’s excessively expensive and poorly performing index fund products as standalone

investment options in the Plan. Defendants selected and retained Principal’s index funds despite

the fact that they charged fees that were three to six times higher than the fees charged by more

competitive options.

         85.   Not only were the Principal index funds more expensive, they were of significantly

lower quality than other options when it came to their sole function – tracking the underlying index.

For the past decade or more, Principal’s index funds have consistently had among the highest rates

of tracking error among all index fund managers. Furthermore, this tracking error has been

consistently negative, meaning that Principal index funds are among the worst performing index

funds in the entire marketplace even on a pre-fee basis.

         86.   Institutional factors also demonstrate the superiority of passive managers other than

Principal. Vanguard, State Street, Northern Trust, and BlackRock have been managing index fund

investments for over 40 years; each company manages over $300 billion in indexed assets (with

BlackRock, State Street, and Vanguard managing over $1 trillion in passive investments); and each

company offers over 100 different passive investment strategies.           By comparison, Principal

manages under $50 billion in index fund assets, has been managing index fund investments for a

shorter period of time, and offers only five index fund strategies to its clients.

         87.   As noted, Defendants retained as standalone investment options for the Plans several

Principal index fund products, including the Principal Large Cap S&P 500 Index, Mid Cap S&P

400 Index, and Small Cap S&P 600 Index fund products. These investment options were retained

by Defendants even though a reasonable investigation of marketplace alternatives, consistent with

the practice of other fiduciaries of other 401(k) plans, would have revealed superior alternatives

with lower fees and tracking error.




{00365315}                                        26
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 28 of 50




         A.      Principal Failed to Monitor Prudently the Plans’ S&P 500 Index Fund

         88.     The retention of the Principal index fund products as standalone investment options

was imprudent. As an example of Defendants’ failure to prudently investigate index fund options,

below is a performance chart covering the years 2013 through 2018 for the S&P 500 Index itself,

the Principal Large Cap S&P 500 Index Fund offered as a standalone investment in the Plans, and

several other S&P 500 index fund products offered in the retirement plan marketplace, along with

the average over/under performance during those years. Other columns show the average annual

tracking error during the time period, and the annual fee for each product as of December 31, 2017.

                 2013    2014     2015    2016    2017    2018    Avg            Avg      Fee16
                                                                  Over/Under     Tracking
                                                                  Performance    Error
                                                                  2010-2018      2010-
                                                                                 2018
 S&P 500         32.39   13.69    1.38    11.96   21.83   -4.38                           n/a
 Index
 Principal       32.23   13.52    1.33    11.88   21.72   -4.43   -.09%/yr       9.1 bps    .06%
 Large Cap       -.16    -.17     -.05    -.08    -.11    -.05
 S&P 500
 Index Sep
 Acct-I5
 Blackrock       32.35   13.68    1.38    11.97   21.83   -4.39   0              1.8 bps    .01%
 Equity          -.04    -.01     0       +.01    0       -.01
 Index NL F
 State Street    32.42   13.66    1.39    11.97   21.84   -4.40   +.01%/hr       2.2 bps    .01%
 S&P 500         +.03    -.03     +.01    +.01    +.01    -.02
 Index NL–
 C1 A
 Northern        32.35   13.67    1.38    11.96   21.82   -4.41   -.01%/yr       1.3 bps    .01%
 Trust S&P       -.04    -.02     0       0       -.01    -.03
 500 Index
 NL-CI A
 Vanguard        32.37   13.68    1.39    11.95   21.82   -4.41   -.01%/yr       1.2 bps    .02%
 Institutional   -.02    -.01     +.01    -.01    -.01    -.03
 Index
 (VIIIX)


16
         As of December 31, 2017.


{00365315}                                        27
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 29 of 50




         89.    The chart shows that year after year, the Principal S&P 500 index fund significantly

underperformed compared to both its benchmark index and index fund competitors in the

marketplace. The chart further shows that the Principal fund had the highest level of tracking error

during this eight-year period and the highest fees.        Had Defendants been monitoring the

performance and fees of the Principal index funds in the Plan and performed a reasonable

investigation of marketplace alternatives, consistent with the practice of other similarly situated

fiduciaries, there was ample evidence during every year of the relevant period that the Principal

option should have been replaced with one of the more competitive alternatives in the marketplace

such as those listed above, all of which were available to the Plans and to Defendants in the share

class listed.

         90.    The underperformance of Principal’s S&P 500 index fund was consistent with

evidence demonstrating the institutional superiority of Principal’s competitors in the field of S&P

500 index tracking. As of September 2014, Principal managed less than $20 billion of assets in

S&P 500 index products, while Northern Trust, BlackRock, State Street, and Vanguard all managed

between $138 billion and $400 billion in products tracking the S&P 500. Additionally, these four

companies have all been managing S&P 500 index-tracking products since the late 1970s, while

Principal did not launch an S&P 500 index-tracking strategy until 2000.

         B.     Principal Failed to Monitor Prudently the Plans’ S&P Midcap 400 Index
                Fund

         91.    As another example, Defendants retained the Principal MidCap S&P 400 Index

Fund to track the S&P Midcap 400 despite the availability of marketplace options with superior

long-term performance on a pre-fee basis, lower tracking error, and lower fees. Below is a chart

showing the annual performance from 2013 to 2017 of the S&P Midcap 400 Index itself, the

Principal MidCap S&P 400 Index Fund offered as a standalone investment option in the Plan, and



{00365315}                                      28
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 30 of 50




several index fund products that track the S&P Midcap 400 Index and were used by the fiduciaries

of other plans. The chart also shows the average tracking error of each product during this period

as well as each product’s annual fee as of December 31, 2018.


               2013    2014    2015    2016    2017     2018     Avg            Avg         Annual
                                                                 Over/Under     Tracking    Fee17
                                                                 Performance    Error
                                                                 2010-2018      2910-
                                                                                2018
  S&P          33.50    9.77   -2.18   20.74   16.24    -11.08                               n/a
  MidCap
  400 Index
  Principal    33.32    9.65   -2.25   20.59   16.14    -11.18 -.12%/yr         12.1 bps     .06%
  MidCap
  S&P 400
  Index Sep     -.18    -.12    -.07    -.15     -.10     -.10
  Acct-I5
  Blackrock 33.49       9.74   -2.16   20.70   16.20    -11.07 -.03%/yr         3.9 bps      .02%
  Cap
  Equity
  Index NL   -.01       -.03    +.02    -.04     -.04    +.01
  F
  State        33.48    9.77   -2.20   20.71   16.25    -11.09 -.01%/yr         1.9 bps      .02%
  Street
  MidCap
  Index NL      -.02    0       -.02    -.03    +.01      -.01
  – C1 A
  Northern     33.36    9.72   -2.17   20.70   16.17    -11.14 -.08%/yr         7.8 bps      .02%
  Trust
  S&P
  MidCap        -.14    -.05    +.01    -.04     -.07     -.06
  400 Index

         92.   The chart shows that year after year, the Principal midcap index fund significantly

underperformed both its benchmark index and its index fund competitors in the marketplace. The

chart further shows that the Principal fund had the highest level of tracking error as well as the


17
         As of December 31, 2017.


{00365315}                                     29
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 31 of 50




highest fees among these options. Had Defendants been monitoring the performance of these index

funds and performed a reasonable investigation of marketplace alternatives, consistent with the

practice of other fiduciaries of 401(k) plans, they would have replaced the Principal mid-cap index

option with one of the more competitive alternatives in the marketplace such as those listed above,

all of which were available to Defendants in the share class listed above.

         93.   The underperformance of Principal’s mid cap index fund was consistent with

evidence demonstrating the institutional superiority of Principal’s competitors in the field of S&P

Midcap 400 index tracking. BlackRock, Northern Trust, and State Street all had several years more

experience with mid-cap indexing than Principal. According to data from Morningstar, as of the

end of 2017, Principal managed $3.5 billion in assets tracking the S&P MidCap 400 Index

(excluding monies invested by collective investment trusts managed by Principal itself), while

Northern Trust, BlackRock, and State Street all managed between $5 billion and $22 billion in

products tracking the same index.

         94.   Had Defendants been monitoring the performance of the Principal index funds and

performed a reasonable investigation of marketplace alternatives, consistent with the practice of

other similarly situated fiduciaries, they would have replaced the Principal mid cap index fund with

a less expensive, better performing alternative.

         C.    Principal Failed to Monitor Prudently the Plans’ S&P SmallCap 600 Index
               Fund

         95.   Defendants’ retention of Principal’s proprietary small cap index product was

similarly imprudent. While few investment managers offer a product that tracks the S&P SmallCap

600 Index, Vanguard began offering such a fund in 2010, and as the chart below shows, it would

have been a superior option for participants.




{00365315}                                         30
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 32 of 50




                    2013   2014 2015       2016        2017    2018    Avg           Avg          Annual
                                                                       Over/Under    Tracking     Fee18
                                                                       Performance   Error
                                                                       2011-2018     2011-
                                                                                     2018
 S&P SmallCap       41.31 5.76      -1.97 26.56        13.23   -8.48   n/a           n/a          n/a
 600 Index

 Principal          41.07 5.74      -2.10 26.44        13.25   -8.62   -.12%/yr      10.9 bps     .06%
 SmallCap S&P
 600 Index Sep      -.24    -.02    -.13   -.12        +.02     -.14
 Acct-I5
 Vanguard S&P       41.18 5.69      -2.00 26.52        13.37   -8.52   -.04%/yr      6.6 bps      .08%
 Small-Cap 600
 Index (VSMSX)      -.13    -.07    -.03   -.04        +.14     -.04


         96.   The chart shows that year after year, the Principal small cap index option

significantly underperformed the Vanguard index fund competitor. The chart further shows that

the Principal option had higher tracking error, and that the tracking error was chronically negative.

Institutional factors also favored Vanguard, given its experience and expertise in index tracking,

and given that Vanguard managed at least 20 times more small-cap index tracking assets as of the

end of 2017. Had Defendants been monitoring the performance of the Principal index funds and

performed a reasonable investigation of marketplace alternatives, consistent with the practice of

other similarly situated fiduciaries, they would have replaced the Principal small cap index option

with the corresponding Vanguard option or another comparable option.

         PRINCIPAL FAILED TO MONITOR PRUDENTLY THE TARGET DATE FUNDS
         OFFERED THROUGH THE PLANS

         97.   The proprietary Principal-branded target date funds offered to the Class through the

Plans were imprudent investment options, and Principal violated ERISA by failing prudently to




18
         As of December 31, 2017.


{00365315}                                        31
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 33 of 50




monitor them and by failing to replace them with lower-cost, better-performing target date funds

offered by investment managers not affiliated with Principal.

         98.    A target date fund is a diversified investment providing exposure to a variety of asset

classes, comprised mostly of equity and fixed income securities, with an investment mix that

becomes more conservative as the fund’s target (retirement) date approaches. Target date funds

are generally offered as a suite of funds with target dates staggered five to 10 years apart, allowing

the participant to choose the target date that aligns with his or her estimated retirement date. As of

the end of 2017, the Principal target date funds consisted of 12 trusts: 11 options with a target date

ranging from 2010 to 2060 (2010, 2015, 2020, etc.), and an option called Principal LifeTime Hybrid

Income Fund designed for investors “who have reached their investment time horizon.”

         99.    The Principal target date funds have at all relevant times been managed using a fund-

of-funds structure, meaning that the target date funds’ assets are invested in other pooled investment

products, which according to the Declaration of Trust can be mutual funds, collective investment

trusts, and annuity separate accounts, among other options. Through the end of 2017, the fees of

each Principal target date fund consisted of four components: (a) a trustee fee of .04%, set by the

Declaration of Trust; (b) operating expenses, which are deducted from the trust; (c) the service fee,

which varies based upon the share class selected in the participation agreement, and ranges from

0 bps to 110 bps; and (d) the “fees charged by the underlying investments in the [Principal target

date funds].” The first, second, and fourth fee components were the same for all investors in a

particular Principal CIT, while the service fee varied depending upon the share class selected by

the participating plan.

         100.   Because Principal target date fund investors (including members of the Class in this

case) bear the expense of the underlying investment options, Defendants’ decisions regarding which




{00365315}                                       32
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 34 of 50




underlying investment options to use directly determined the amount of fees paid by investors such

as the Class members here, as well as the recipient of those fees.

         101.   The Principal target date funds’ investment process is described in their sales

literature.19 First, Defendants determined which asset classes would make up the target date funds.

Second, Defendants determined the percentage allocations to each of these asset classes throughout

the investor’s investment lifespan. This gradually-shifting asset allocation is known as the “glide

path” for a series of target date funds. Third, Defendants constructed each Principal target date

fund’s investment portfolio, which involved “the selection and monitoring of the Target Date

Funds’ underlying investment options and investment managers.”20

         102.   Defendants’ fiduciary breaches in this case relate entirely to this third step – the

selection and monitoring of the Principal target date funds’ underlying investment options.

         103.   As part of this third step, Defendants determined that four asset classes should be

represented through passively-managed investment portfolios, commonly known as “index

funds”: (1) large company domestic equities (“large cap stocks”) would be represented by an

index fund tracking the Standard & Poor’s 500 Index (“S&P 500 Index”); (2) fixed income

securities (“bonds”) would be represented by an index fund tracking the Bloomberg Barclays

Aggregate Bond Index; (3) midsize company domestic equities (“mid cap stocks”) would be

represented by an index fund tracking the S&P MidCap 400; and (4) small company domestic



19
       Principal LifeTime Hybrid CITs brochure at 6 (Jan. 2018), https://secure02.
principal.com/publicvsupply/GetFile?fm=PQ8820&ty=VOP&EXT=.VOP (hereinafter “2018
Brochure”) (last visited Jan. 25, 2021); Declaration of Trust §§3.3, 3.5.
See, e.g., 2018 Brochure at 6; Principal TrustSM Target Date Collective Investment Funds brochure
at 4 (May 2014), https://www.principal.com/allweb/docs/ris/investments/ profile/1/pj_1052.pdf
(hereinafter “2014 Brochure”) (last visited Jan. 25, 2021).
20
         2014 Brochure at 4.


{00365315}                                      33
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 35 of 50




equities (“small cap stocks”) would be represented by an index fund tracking the S&P SmallCap

600 Index.

         104.   Throughout the Class period here, Defendants have used index funds tracking

these specific indices to provide the Principal target date funds with exposure to these four asset

classes, and at all relevant times these four index funds have represented 60% to 70% of the total

assets of each of the Principal target date funds.

         105.   Plaintiff does not challenge either the decision to use passive investments for these

four asset classes or the index used to represent each asset class. Defendants’ fiduciary breaches

here relate to which index funds they utilized to track each of these four indices, a determination

that fell squarely within the scope of their fiduciary duties.

         106.   As described above, the marketplace for index funds is highly competitive. For most

major market indices, one or more companies offer an index fund product that can track the index

with a high degree of accuracy, while charging very low fees. This is particularly true for large

investors such as the Principal target date funds (which at all relevant times had over $2 billion

invested in index fund investments), that can leverage their billions in investable assets to negotiate

lower fees than what is available to the vast majority of investors.

         107.   Defendants here did not use any of the competitive index fund offerings in the

marketplace as underlying investments for the Principal target date funds, choosing instead to profit

themselves and their affiliates by investing the retirement funds of Plaintiff and the Class here

through the structure of the Principal target date funds exclusively in Principal’s proprietary index

funds, despite fees that were five to 15 times higher than marketplace alternatives that tracked the

exact same index. Not only were the Principal index fund products far more expensive than

available market alternatives, they were also of significantly lower quality.           Compared to




{00365315}                                        34
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 36 of 50




marketplace alternatives, Principal’s index funds deviated further from the benchmark index, and

consistently had the worst performance even on a pre-fee basis.

         108.   Given the high fees and history of poor performance of Principal’s index funds, a

prudent fiduciary of a multi-billion-dollar suite of target date funds acting in the best interest of the

trust beneficiaries would have removed these proprietary index funds from the Principal target date

funds at the beginning of the relevant period and replaced them with more competitive marketplace

alternatives.

         109.   Defendants’ failure to do so has cost members of the Class who own the Principal

target date funds through the Plans millions in investment losses compared to what they would have

earned had Defendants acted in accordance with their fiduciary duties.

         110.   Defendants’ failure to exercise the level of prudence and loyalty expected under the

circumstances is best illustrated by contrasting their conduct to that of other, similarly situated

fiduciaries. Fiduciaries of numerous other target-date collective investment trusts offered by

companies such as Charles Schwab, JPMorgan, and Great-West all invested in non-proprietary

index funds as underlying holdings, despite the fact that each of these financial services companies

offers their own indexing products or services in the marketplace. Tellingly, no fiduciaries of other

target-date collective investment trusts (outside of fiduciaries affiliated with Principal) used

Principal’s index funds as underlying holdings.

         111.   Defendants benefited in multiple ways from the use of Principal-brand index funds

to form the underlying asset base of the Principal target date funds owned by Plaintiff and the Class

through the Plans. In addition to the fees earned by Defendants from the Class’s investment in

Principal target date funds through the Plans, Principal target date fund asset growth produced by

the Plans’ investment in Principal target date funds helped subsidize the operating costs of




{00365315}                                        35
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 37 of 50




Principal’s index funds, making them more profitable to Principal. The impact on Principal’s

business interests has been substantial: more than half of the assets in Principal’s large cap, mid

cap, small cap, and bond index funds come from the Principal target date funds.

         112.   As further evidence that Principal failed to follow a prudent process of monitoring

the Plans’ target date fund investments, Principal, between the 2017 and 2018 plan years, removed

the Principal LifeTime 2010-2060 Sep Account-Z funds from the Plans and replaced them with

their Principal LifeTime Hybrid 2010-2060 Collective Investment Trust funds. If Principal had

incident to this change used an internal review process concerning the target date fund investment

holdings of the Plans as required by regulatory guidance from the DOL, the Principal LifeTime

Hybrid 2010-2060 Collective Investment Trust funds would not have risen to the top, as those funds

by objective metrics trail competing target date funds in performance due to the fact that the

Principal target date funds use the aforementioned high-cost and poorly-performing Principal brand

index funds as underlying investments for Principal’s target date fund complex.               (See

https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-

sheets/target-date-retirement-funds.pdf (describing prudent process for ERISA fiduciaries selecting

and monitoring target date funds: “plan fiduciaries should engage in an objective process to obtain

information that will enable them to evaluate the prudence of any investment option made available

under the plan. For example, in selecting a TDF you should consider prospectus information, such

as information about performance (investment returns) and investment fees and expenses”) (last

visited Jan. 25, 2021).

         PRINCIPAL FAILED TO NEGOTIATE REASONABLE RECORDKEEPING FEES

         113.   The charges for recordkeeping services, especially for mega defined contribution

plans, have declined since 2008.




{00365315}                                      36
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 38 of 50




         114.   Had the Plans entered into an arms’-length relationship with Principal pursuant to

an agreement negotiated by a prudent and unconflicted fiduciary, the Plans would have paid a per-

participant fee annually substantially lower than they did.

         115.   For the entire Class Period, the Plans should have paid, at most, approximately

$2.5 million in recordkeeping fees to Principal (2015 to 2019). In 2019 alone, the plan paid

$2.2 million to Principal for its recordkeeping services.

         116.   The Form 5500 reveals that Principal received both direct and indirect compensation

from the Plans for providing recordkeeping services to the Plans.             The amount of indirect

compensation is not disclosed in the Form 5500.

         117.   The Administrative and/or Investment Committee breached their fiduciary duties by

failing to negotiate recordkeeping fees, including a flat, per-participant fee.

         THE CLAIMS OF PLAINTIFF AND THE CLASS HERE ARISE
         INDEPENDENTLY OF AND ARE NOT SUBJECT TO PRINCIPAL’S 2015
         SETTLEMENT OF ERISA CLASS ACTION CONCERNING PRINCIPAL’S
         MANAGEMENT OF THE PLANS

         118.   Principal, in 2015, settled class action litigation concerning some of the issues

involved in this lawsuit. In the words of the class settlement notice for the 2015 case:

         A lawsuit [] that was filed in the United States District Court for the Southern
         District of Iowa against Defendants. The lawsuit involves claims that Defendants
         violated the federal Employee Retirement Income Security Act of 1974 (“ERISA”),
         by failing to comply with their responsibilities under ERISA to the Plans and
         participants of the Plans in the management of the Plans. The Plan participant who
         filed the lawsuit (“Plaintiff”) claims that Defendants acted improperly by selecting
         and maintaining proprietary Principal Life investment options in the Plans and
         charging excessive fees, paid to Principal Life, for the Plans’ administrative
         services. As a result, Plaintiff claims, participants of the Plans paid higher fees and
         obtained less return on their investment.

         119.   The 2015 case settled on a classwide basis for $11 million, with a settlement being

announced mere days after the class action complaint was filed. (See https://www.prnewswire.com/




{00365315}                                         37
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 39 of 50




news-releases/judge-approves-11-million-settlement-with-principal-financial-300183986.html

(last visited Jan. 25, 2021).)

         120.   The claims of Plaintiff and the Class in the instant matter are not barred and were

not released by this prior 2015 settlement.

         121.   First, this complaint, among other things, concerns problems with the Principal

index and target date fund series used by Plaintiff and the Class that were not at issue in the 2015

case, that were unknown to Plaintiff at the time of the 2015 settlement and that were unknown to

Plaintiff until shortly before the commencement of this litigation. Indeed, the 2015 case did not

concern any alleged fund performance-related problems stemming from, for instance, the failure of

Principal index funds included in the Plans to track accurately their relevant benchmarks (as this

case does) or related problems with use of those index funds as part of the asset base for Principal’s

target date funds included in the Plans (as this case does). So these structural problems with the

Principal-brand index and target date funds included as designated investment alternatives in the

Plans were not and, indeed, could not in any case have been (since they were never mentioned in

the 2015 case) “subjects for which changes are being made to the operation of the Plans” as part of

the 2015 litigation settlement, as the 2015 settlement’s classwide notice put it.

         122.   Second, this complaint more generally advances failure-to-monitor ERISA

allegations that were not at issue in the 2015 case and that, in any event, could not have been

released as a matter of law under ERISA in the 2015 settlement. In a similar case in a nearly

identical procedural posture, another court recently declined to grant an ERISA retirement plan

sponsor judgment against a plaintiff class, stating as follows:

         The Plaintiffs argue, and the Court agrees, that the holding from Tibble v. Edison
         Int’l. suggests that there has been a sufficient “change in circumstances” justifying
         this new suit, because fiduciaries have a continual duty to monitor investments.
         Pls.’ Opp’n 12 (quoting 575 U.S. 523, 135 S. Ct. 1823, 1828, 191 L. Ed. 2d 795



{00365315}                                        38
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 40 of 50




         (2015)). In outlining this continual duty to monitor, the Supreme Court held that
         “the trustee must ‘systematic[ally] conside[r] all the investments of the trust at
         regular intervals’ to ensure that they are appropriate.” Tibble, 135 S. Ct. at 1828
         (alterations in original) (quoting Amy Morris Hess, George Gleason Bogert &
         George Taylor Bogert, The Law of Trusts and Trustees §684, at 147-48 (3d ed.
         2009) (“Bogert 3d”)). This continuing duty, combined with the case law
         interpreting section 1110(a), must be given effect here. Fidelity could not contract
         away this future duty to monitor by signing the Bilewicz release.

Moitoso v. FMR, LLC, 451 F. Supp. 3d 189, 203, 206-07 (D. Mass. 2020) (emphasis added); see

also Karg v. Transamerica Corp., No. 18-CV-134-CJW-KEM, 2019 WL 3938471, at *7-9 (N.D.

Iowa Aug. 20, 2019) (similar).

         123.   So it should go here should Principal seek to interpose its 2015 settlement as a

bulwark against liability here.

                              ERISA’S FIDUCIARY STANDARDS

         124.   ERISA imposes strict fiduciary duties of loyalty and prudence upon the Defendants

as fiduciaries of the Plan. ERISA §404(a), 29 U.S.C. §1104(a), states, in relevant part, that:

                [A] Fiduciary shall discharge his duties with respect to a plan solely in the
                interest of the participants and beneficiaries and –

         (A)    For the exclusive purpose of
                (i)      Providing benefits to participants and their beneficiaries; and
                (ii)     Defraying reasonable expenses of administering the plan;
         (B)    With the care, skill, prudence, and diligence under the circumstances then
                prevailing that a prudent man acting in a like capacity and familiar with
                such matters would use in the conduct of an enterprise of like character
                and with like aims;
         (C)    By diversifying the investments of the plan so as to minimize the risk of large
                losses, unless under the circumstances it is clearly prudent not to do so; and
         (D)    In accordance with the documents and instruments governing the plan
                insofar as such documents and instruments are consistent with the provisions
                of this subchapter and subchapter III.

         125.   ERISA also imposes explicit co-fiduciary duties on plan fiduciaries. ERISA §1405,

29 U.S.C. §1105, states, in relevant part, that:

         In addition to any liability which he may have under any other provision of this part,
         a fiduciary with respect to a plan shall be liable for a breach of fiduciary


{00365315}                                         39
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 41 of 50




         responsibility of another fiduciary with respect to the same plan in the following
         circumstances:

         (1)    If he participates knowingly in, or knowingly undertakes to conceal, an act
         or omission of such other fiduciary, knowing such act or omission is a breach; or

         (2)     if, by his failure to comply with section 404(a)(1) in the administration of his
         specific responsibilities which give rise to his status as a fiduciary, he has enabled
         such other fiduciary to commit a breach; or

         (3)    If he has knowledge of a breach by such other fiduciary, unless he makes
         reasonable efforts under the circumstances to remedy the breach.

         126.   Under ERISA, fiduciaries that exercise discretionary authority or control over the

selection of plan investments and the selection of plan service providers must act prudently and

solely in the interest of participants in the plan when selecting investments and retaining service

providers. Thus, “the duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.”21 As the Department of

Labor explains:

         [T]o act prudently, a plan fiduciary must consider, among other factors, the
         availability, riskiness, and potential return of alternative investments for his or her
         plan. [Where an investment], if implemented, causes the Plan to forego other
         investment opportunities, such investments would not be prudent if they provided a
         plan with less return, in comparison to risk, than comparable investments available
         to the plan, or if they involved a greater risk to the security of plan assets than other
         investments offering a similar return.22

         127.   Pursuant to these duties, fiduciaries must ensure that the services provided to the

plan are necessary and that the fees are reasonable:

         Under section 404(a)(1) of ERISA, the responsible Plan fiduciaries must act
         prudently and solely in the interest of the Plan participants and beneficiaries both in
         deciding . . . which investment options to utilize or make available to Plan
         participants or beneficiaries. In this regard, the responsible Plan fiduciaries must



21
         In re Unisys Savings Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996).
22
         DoL Ad. Op. No. 88-16A.


{00365315}                                         40
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 42 of 50




         assure that the compensation paid directly or indirectly by the Plan to [service
         providers] is reasonable . . . .23

         128.   A fiduciary’s duty of loyalty requires a fiduciary to act solely in the interest of plan

participants and beneficiaries. As the Department of Labor has repeatedly warned:

         We have construed the requirements that a fiduciary act solely in the interest of, and
         for the exclusive purpose of providing benefits to, participants and beneficiaries as
         prohibiting a fiduciary from subordinating the interests of participants and
         beneficiaries in their retirement income to unrelated objectives. Thus, in deciding
         whether and to what extent to invest in a particular investment, a fiduciary must
         ordinarily consider only factors relating to the interests of plan participants and
         beneficiaries in their retirement income. A decision to make an investment may not
         be influenced by [other] factors unless the investment, when judged solely on the
         basis of its economic value to the plan, would be equal or superior to alternative
         investments available to the plan.24

         129.   The Department of Labor counsels that fiduciaries are responsible for ensuring that

a plan pays reasonable fees and expenses and that fiduciaries need to carefully evaluate differences

in fees and services between prospective service providers:

         While the law does not specify a permissible level of fees, it does require that fees
         charged to a plan be “reasonable.” After careful evaluation during the initial
         selection, the plan’s fees and expenses should be monitored to determine whether
         they continue to be reasonable.

         In comparing estimates from prospective service providers, ask which services
         are covered for the estimated fees and which are not. Some providers offer a
         number of services for one fee, sometimes referred to as a “bundled” services
         arrangement. Others charge separately for individual services. Compare all
         services to be provided with the total cost for each provider. Consider whether
         the estimate includes services you did not specify or want. Remember, all
         services have costs.

         Some service providers may receive additional fees from investment vehicles,
         such as mutual funds, that may be offered under an employer’s plan. For
         example, mutual funds often charge fees to pay brokers and other salespersons
         for promoting the fund and providing other services. There also may be sales
         and other related charges for investments offered by a service provider.


23
         DoL Ad. Op. 97-15A; DoL Ad. Op. 97-16A.
24
         DoL Ad. Op. No. 98-04A; DoL Ad. Op. No. 88-16A.


{00365315}                                        41
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 43 of 50




         Employers should ask prospective providers for a detailed explanation of all
         fees associated with their investment options. 25
In a separate publication, the Department of Labor writes:

         Plan fees and expenses are important considerations for all types of retirement
         plans. As a plan fiduciary, you have an obligation under ERISA to prudently
         select and monitor plan investments, investment options made available to the
         plan’s participants and beneficiaries, and the persons providing services to your
         plan. Understanding and evaluating plan fees and expenses associated with
         plan investments, investment options, and services are an important part of a
         fiduciary’s responsibility. This responsibility is ongoing. After careful
         evaluation during the initial selection, you will want to monitor plan fees and
         expenses to determine whether they continue to be reasonable in light of the
         services provided.

                                              * * *

         By far the largest component of plan fees and expenses is associated with
         managing plan investments. Fees for investment management and other
         related services generally are assessed as a percentage of assets invested.
         Employers should pay attention to these fees. They are paid in the form of an
         indirect charge against the participant’s account or the plan because they are
         deducted directly from investment returns. Net total return is the return after
         these fees have been deducted. For this reason, these fees, which are not
         specifically identified on statements of investments, may not be immediately
         apparent to employers. 26

         130.   A fiduciary under ERISA has a continuing duty to monitor investments and remove

imprudent ones and a related continuing duty to monitor its investment advisors and remove

imprudent ones. A claim for breach of that duty of prudence requires an ERISA plaintiff to make

factual allegations that would lead to an inference that the fiduciary’s decision-making process in

that regard was imprudent. Plaintiffs may rely on circumstantial factual allegations to show a




25
        U.S. Dept. of Labor, Meeting Your Fiduciary Responsibilities (May 2004)
(http://www.dol.gov/ebsa/ publications/fiduciaryresponsibility.html) (last visited Jan. 25,
2021).
26
        U.S. Dept. of Labor, Understanding Retirement Plan Fees and Expenses (May 2004)
(http://www.dol.gov/ebsa/publications/undrstndgrtrmnt.html) (last visited Jan. 25, 2021).


{00365315}                                     42
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 44 of 50




flawed process in this regard.27 The facts alleged here support an inference that Defendants

followed an imprudent process – or, indeed, possibly no process at all – of monitoring the Plans’

investment options and investment advisors to ensure that only prudent investment options with

good performance and low fees were offered to Plaintiff and the Plans.28

                                      CLASS ALLEGATIONS

          131.   Hastings brings this action on behalf of a class defined as:

          All participants in The Principal Select Savings Plan for Employees and all
          participants in The Principal Select Savings Plan for Individual Field from
          August 1, 2015 to present. Excluded from the class are Defendants,
          Defendants’ beneficiaries, and Defendants’ immediate families.

          132.   Class certification is appropriate under Fed. R. Civ. P. 23(a) and (b)(1), (b)(2), and/or

(b)(3).

          133.   The class satisfies the numerosity requirement because it is composed of thousands

of persons, in numerous locations. The Plans had over 10,000 participants and beneficiaries in

every year of the Class Period, all of whom invested in at least one of the Principal investment

options during the Class Period and all of whom suffered from the excessive fees charged by

Principal and/or poor performance of the Principal investment options. The number of class

members is so large that joinder of all its members is impracticable.

          134.   Common questions of law and fact include:




27
       See Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Med. Centers Ret. Plan v. Morgan
Stanley Inv. Mgmt. Inc., 712 F.3d at 718-19 (2d Cir. 2013).
28
        See, e.g., Pizarro v. Home Depot, Inc., No. 1:18-CV-01566-WMR, 2019 WL 11288656, at
*5 (N.D. Ga. Sept. 20, 2019) (making inference of fiduciaries’ lack of prudent process for
monitoring plan investments and expenses and therefore denying motion to dismiss ERISA
fiduciary action concerning alleged failure to monitor prudently plan investments and fees).


{00365315}                                         43
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 45 of 50




                A.     whether Defendants caused the Plans to offer and maintain Principal

                       proprietary investment options established or managed by Principal

                       or its subsidiaries and affiliates;

                B.     whether Defendants were fiduciaries responsible for monitoring and

                       making decisions with respect to the investments in the Plans and

                       services for the Plans;

                C.     whether Defendants breached their fiduciary duties to the Plans by

                       allowing the Plans to maintain their invested assets in Principal

                       proprietary investment options;

                D.     whether Defendants breached their fiduciary duties to the Plans by

                       causing the Plans to pay, directly or indirectly, excessive

                       recordkeeping and plan administration fees to Principal and its

                       affiliates and subsidiaries;

                E.     whether the investment and service-provider decisions made by

                       Defendants were solely in the interests of participants of the Plans

                       and beneficiaries of the Plans;

                F.     whether Defendants breached their fiduciary duty by failing to

                       defray reasonable expenses of the Plans; and

                G.     whether the Plans suffered losses as a result of Defendants’ fiduciary

                       breaches.

         135.   Hastings’s claims are typical of the claims of the Class. He has no interests that are

antagonistic to the claims of the Class. During the Class Period, Hastings invested in Principal

proprietary investment options through his account in the Plan.




{00365315}                                        44
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 46 of 50




         136.   Hastings will fairly and adequately protect the interests of the Class.          He is

committed to the vigorous representation of the Class. Hastings’s counsel are experienced in class

action and ERISA litigation.

         137.   A class action is the superior method for the fair and efficient adjudication of this

controversy. Joinder of all members of the Class is impracticable. The losses suffered by some of

the individual members of the Class may be small, and it would therefore be impracticable for

individual members to bear the expense and burden of individual litigation to enforce their rights.

Moreover, Defendants, as fiduciaries of the Plans, were obligated to treat all Class members

similarly as participants of the Plans pursuant to written plan documents and ERISA, which

impose uniform standards of conduct on fiduciaries. Individual proceedings, therefore, would

pose the risk of inconsistent adjudications. Hastings is unaware of any difficulty in the

management of this action as a class action.

         138.   This Class may be certified under Rule 23(b).

                A.     23(b)(1). As an ERISA breach of fiduciary duty action, this action

                       is a classic 23(b)(1) class action. Prosecution of separate actions by

                       individual members would create the risk of (A) inconsistent or

                       varying adjudications with respect to individual members of the

                       Class that would establish incompatible standards of conduct for the

                       Defendants opposing the Class, or (B) adjudications with respect to

                       individual members of the Class that would, as a practical matter, be

                       dispositive of the interests of the other members not parties to the

                       adjudication or substantially impair or impede their ability to protect

                       their interests.




{00365315}                                       45
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 47 of 50




                B.      23(b)(2). This action is suitable as a class action under 23(b)(2)

                        because the Defendants have acted or refused to act on grounds

                        generally applicable to the Class as a whole, thereby making

                        appropriate final injunctive, declaratory or other appropriate

                        equitable relief with respect to the Class.

                C.      23(b)(3). This action is suitable to proceed as a class action under

                        23(b)(3) because questions of law and fact common to the members

                        of the Class predominate over individual questions, and this class

                        action is superior to other available methods for the fair and efficient

                        adjudication of this controversy. Given the nature of the allegations,

                        no class member has an interest in individually controlling the

                        prosecution of this matter, and Plaintiff is aware of no difficulties

                        likely to be encountered in the management of this matter as a class

                        action.

                                      CLAIM FOR RELIEF

                     Fiduciary Breaches in Monitoring the Plans’ Investments

         139.   Hastings repeats and realleges each of the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

         140.   Defendants are bound by ERISA’s duties of undivided loyalty and prudence. These

duties include, among other things, a continual duty to monitor the Plans’ investments for

suitability. As the Supreme Court put it, an ERISA plan “trustee must ‘systematic[ally] conside[r]

all the investments of the trust at regular intervals’ to ensure that they are appropriate.”29


29
         Tibble v. Edison Int’l, 575 U.S. 523, 135 S. Ct. 1823, 1828 (2015) (citation omitted).


{00365315}                                        46
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 48 of 50




         141.   Defendants violated this duty with respect to the following Principal products held

by Plaintiff and the Class in the Plans: Principal Guaranteed Interest Fund, Principal Core Plus

Bond, Principal Diversified International, Principal Equity Income, Principal Government and High

Quality Bond, Principal Inflation Protection, Principal International Emerging Markets, Principal

Large Cap Growth, Principal Large Cap Growth I, Principal Large Cap Value, Principal Large Cap

S&P 500 Index, Principal LifeTime Strategic Income, Principal LifeTime 2010, Principal LifeTime

2015, Principal LifeTime 2020, Principal LifeTime 2025, Principal LifeTime 2030, Principal

LifeTime 2035, Principal LifeTime 2040, Principal LifeTime, 2045, Principal LifeTime 2050,

Principal LifeTime 2055, Principal LifeTime 2060, Principal Mid Cap, Principal Small Cap Growth

I, Principal Small Cap S&P 600 Index, Principal Small Cap Value II, Principal U.S. Property,

Principal Diversified Real Asset, Principal Blue Chip, Principal Core Plus Bond, Principal

LifeTime Hybrid Income, Principal LifeTime Hybrid 2010, Principal LifeTime Hybrid 2015,

Principal LifeTime Hybrid 2020, Principal LifeTime Hybrid 2025, Principal Hybrid LifeTime

2030, Principal LifeTime Hybrid 2035, Principal LifeTime Hybrid 2040, Principal LifeTime

Hybrid 2045, Principal LifeTime Hybrid 2050, Principal LifeTime Hybrid 2055, Principal

LifeTime Hybrid 2060, Principal LifeTime Hybrid 2065, Principal Select Stable Value Separate

Account.

         142.   Defendants violated their duties by maintaining the Plans’ investments in Principal

proprietary investment options when they knew or should have known that the core investment

manager services were available from the same subadvisors at much lower cost and knew of the

performance and fee data described herein concerning Principal’s target date and index fund

complexes, which indicate that these funds were inferior retirement investments for Plaintiff and

the Class. This Court recently held that allegations closely similar to these suffice to state an




{00365315}                                      47
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 49 of 50




actionable ERISA failure-to-monitor claim against Principal concerning its management of its

index and target date fund series.30

         143.   Had Defendants acted exclusively for the purpose of defraying the Plans’ expenses,

and solely in the interests of the Plans, instead of acting in Principal’s interests, the Plans would

have saved millions of dollars in fees during the Class Period.

         144.   Defendants therefore breached their fiduciary duties under 29 U.S.C. §1104(a)(1).

         145.   As a direct and proximate result of these breaches, the Plans and class members lost

millions of dollars in the form of additional fees.

         146.   Pursuant to ERISA §§502(a)(2) and 409(a), 29 U.S.C. §1132(a)(2) and 29 U.S.C.

§1109(a), Defendants are liable to disgorge all fees received from the Plans, directly or indirectly,

and profits thereon, and restore all losses suffered by the Plans caused by their breaches of the duty

of loyalty.

                                       PRAYER FOR RELIEF

         WHEREFORE, Hastings prays for relief as follows:

         A.     A declaration that the Defendants breached their fiduciary duties;

         B.     An order compelling the disgorgement of all fees paid and incurred, directly or

indirectly, to Principal subsidiaries and affiliates by the Plans, including disgorgement of profits

thereon;

         C.     An order compelling the Defendants to restore all losses to the Plans arising from

Defendants’ violations of ERISA;




30
       See Nelsen v. Principal Global Investors Trust Co., 362 F. Supp. 3d 627, 638-42 (S.D. Iowa
2019) (denying motion to dismiss in part).


{00365315}                                       48
      Case 4:21-cv-00047-RGE-HCA Document 1 Filed 02/12/21 Page 50 of 50




         D.    An order granting equitable restitution and other appropriate equitable monetary

relief against Defendants;

         E.    Such other equitable or remedial relief as may be appropriate, including the

permanent removal of Defendants from any positions of trust with respect to the Plans, the

appointment of independent fiduciaries to administer the Plans, and rescission of the Plans’

investments in Principal investment options;

         F.    An order certifying this action as a class action, designating the Class to receive the

amounts restored or disgorged to the Plans, and imposing a constructive trust for distribution of

those amounts to the extent required by law;

         G.    An order enjoining Defendants collectively from any further violations of their

ERISA fiduciary responsibilities, obligations, and duties;

         H.    An order awarding Hastings and the Class their attorneys’ fees and costs pursuant

to ERISA §502(g), 29 U.S.C. §1132(g) and/or the Common Fund doctrine; and

         I.    An order awarding such other and further relief as the Court deems equitable

and just.

Dated: February 12, 2021                       PUGH HAGAN PRAHM PLC

                                                      s/ Siobhan Briley
                                               Siobhan Briley
                                               425 E. Oakdale Blvd., Suite 201
                                               Coralville, IA 52241
                                               Telephone: 319-251-2028
                                               sbriley@pughhagan.com

                                               SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                               Garrett W. Wotkyns*
                                               8068 East Del Acero Drive
                                               Scottsdale, AZ 85258
                                               Telephone: 480-889-3514
                                               gwotkyns@scott-scott.com
                                               *To be admitted pro hac vice



{00365315}                                       49
